Opinion by

Hall, J.
The plaintiff was indicted in the court below for retailing ardent spirits. The indictment was indorsed as follows : “ Presented to the district court of Marion county, Iowa, in presence of the grand jury, on the 11th day of February, 1852.
A. B blitter, C. B. C., Marion Co., Iowa.
“ Filed February 11, 1853.”
■ A motion was made by the defendant below to quash the indictment on the ground that the indorséments upon the indictment did not show a legal finding or presentation by the grand jury, which motion was overruled by the court and exceptions taken.
A jury was empanneled and“ sworn the truth to speak” and a verdict returned against the defendant below. This presents the only material points in the case. The case of Wau-kon-chow-neek-kow v. United States, Morris, 332, is a full answer to the first point made in this case. We cannot but think that the indorsement on the indictment is a substantial compliance with the Code. True, it is not fully in accordance with its directions, but there can be no doubt but that the indictment was legally found and presented by the grand jury. The case of Harriman v. The State, 2 G. Greene, 285, settles the other point presen-' ted. In that case, the record showed that the oath *382aclministered tofhe jury was ; “ ihe truth iospeakupon the issue joined between the parties The statute in force at that time presented the form of oath to be administered to the jury. The Code now requires that the jury shall be sworn to try the issue joined, &c. The record shows the form of the oath used, which really amounts to no oath whatever.
J. E. Weal, for plaintiff in error.
D. C. Cloud, for the State.
Judgment reversed.